Title: Octr. 19. 1772. Boston.
From: Adams, John
To: 


       The Day of the Month reminds me of my Birth day, which will be on the 30th. I was born Octr. 19. 1735. Thirty Seven Years, more than half the Life of Man, are run out.—What an Atom, an Animalcule I am!—The Remainder of my Days I shall rather decline, in Sense, Spirit, and Activity. My Season for acquiring Knowledge is past. And Yet I have my own and my Childrens Fortunes to make. My boyish Habits, and Airs are not yet worn off.
      